Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.
A.M.A. LLC d/b/a City Food Mart,
Respondent.

Docket No. C-13-492
FDA Docket No. FDA-2013-H-0246

Decision No. CR2758

Date: April 17, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, A.M.A. LLC d/b/a City Food Mart, alleging
facts and legal authority sufficient to justify the imposition of a civil money
penalty of $500. Respondent did not timely answer the Complaint, nor did
Respondent request an extension of time within which to file an Answer.
Therefore, I enter a default judgment against Respondent and assess a civil money
penalty of $500.

CTP began this case by serving the Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly sold
tobacco products to a minor and failed to verify the photo identification of a
purchaser of cigarettes or smokeless tobacco, thereby violating the Federal Food,
Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing
regulations, Cigarettes and Smokeless Tobacco, 21 C.F.R. Part 1140 (2012). CTP
seeks a civil money penalty of $500.

On March 6, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), lam
required to “assume the facts alleged in the [C]omplaint to be true” and, if those
facts establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns City Food Mart, an establishment that sells tobacco
products and is located at 442 Burnside Avenue, East Hartford, CT 06108.
Complaint 3.

e On May 23, 2012, an FDA-commissioned inspector observed violations at
Respondent’s establishment of 21 C.F.R. § 1140.14(a), a regulation
prohibiting the sale of cigarettes or smokeless tobacco to a person younger
than 18 years of age, and 21 C.F.R. § 1140.14(b)(1), a regulation requiring
retailers to verify the age of a purchaser of cigarettes of smokeless tobacco
by means of photo identification containing the purchaser’s date of birth.
Complaint ¥ 10.

e On July 19, 2012, CTP issued a Warning Letter to Respondent regarding
the inspector’s observations from May 23, 2012. The letter explained that
the observations constituted violations of regulations found at 21 C.F.R.
§§ 1140.14(a) and 1140.14(b)(1), and that the named violations were not
necessarily intended to be an exhaustive list of all violations at the
establishment. The Warning Letter went on to state that failure to correct
the violations could result in the imposition of a civil money penalty or
other regulatory action by the FDA and that Respondent is responsible for
complying with the law. Jd.
e FDA received no response to the Warning Letter from Respondent, though

United Parcel Service records demonstrate that

an individual named “Scott”

received the Warning Letter on July 20, 2012. Complaint § 11.

e FDA commissioned inspectors observed two subsequent violations at
Respondent’s establishment on November 2, 2012, at approximately 9:42
AMET. Violations resulted from “a person younger than 18 years of age

. . purchas[ing] a package of Newport Box 100s cigarettes.” The purchase
itself violated 21 C.F.R. § 1140.14(a), and an additional violation of 21
C.F.R. § 1140.14(b)(1) occurred when Respondent failed to verify the age
of the purchaser by means of photographic identification containing the

purchaser’s date of birth. Complaint 1.

e On November 12, 2012, CTP issued a Notice of

Compliance Check

Inspection to City Food Mart due to the violations on November 2, 2012, at

approximately 9:42 AM ET. The Notice stated

that the violations described

were not necessarily the only violations reported. Complaint § 2.

These facts establish that Respondent is liable under the Act. The Act prohibits

misbranding of a tobacco product. 21 U.S.C. § 331(k).

A tobacco product is

misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed.

Reg. 13,229 (Mar. 10, 2010). Regulations prohibit the

sale of cigarettes or

smokeless tobacco to any person younger than 18 years of age. 21 C.F.R.

§ 1140.14(a). Regulations also require retailers to verify, by means of photo
identification containing the purchaser’s date of birth, that no purchaser of
cigarettes or smokeless tobacco is younger than 18 years of age. 21 C.F.R.

§ 1140.14(b)(1).

Taking the above alleged facts as true, Respondent had four violations of
regulations contained in 21 C.F.R. Part 1140 within a six month period.
Specifically, Respondent had two violations on May 23, 2012, and two violations
on November 2, 2012. Respondent’s actions twice violated regulations

prohibiting the sale of cigarettes or smokeless tobacco

to persons younger than 18

years of age. 21 C.F.R. § 1140.14(a). Respondent’s actions also twice violated
the requirement that retailers verify, by means of photo identification containing
the purchaser’s date of birth, that no purchaser of cigarettes or smokeless tobacco
is younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1). Therefore,
Respondent’s actions constitute violations of law for which a civil money penalty

is merited.
The regulations require the imposition of a civil money penalty in the amount that
is either the maximum provided for by law or the amount sought in the Complaint,
whichever is smaller. 21 C.F.R. § 17.11(a)(1)-(2). The regulations currently
allow a maximum penalty of $2,000 for the fourth violation within a six month
period. 21 C.F.R. § 17.2. CTP, however, has requested a fine in the amount of

$500. Therefore, I find that a civil money penalty of $500 is warranted and so
order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

